Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145748 & (73)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PROTECT OUR JOBS,                                                                                        Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices



  v                                                                 SC: 145748
                                                                    COA: 311828
  BOARD OF STATE CANVASSERS,
           Defendant-Appellee,
  and

  CITIZENS PROTECTING MICHIGAN’S
  CONSTITUTION,
            Intervening Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 27, 2012 judgment and order of the Court
  of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we DIRECT the Clerk to schedule oral argument on August 30, 2012, at 2:00
  p.m., on whether to grant the application or take other peremptory action. At oral
  argument the parties shall include among the issues addressed whether the republication
  requirement of Const 1963, art 12, § 2 and MCL 168.482(3), requiring that petitions set
  forth any other existing provisions of the constitution that would be altered or abrogated
  by the proposed amendment, has been satisfied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2012                     _________________________________________
         t0828                                                                 Clerk